Citation Nr: 1428169	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  07-35 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2009, the Veteran testified at a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the proceeding is of record. 

In March 2010, the Board remanded the Veteran's claim for further evidentiary development.  In February 2012, the Board remanded the claim in order to address the Veteran's request for a new hearing.  In May 2012, the Veteran withdrew this request.  The claim was again remanded by the Board for evidentiary development in October 2013.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of an electronic file known as Veterans Benefits Management System (VBMS).


FINDING OF FACT

A right hip disability was not present within one year following the Veteran's separation from active service and is not etiologically related to his active service.



CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by active military service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in March 2010.  Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects that all service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran also provided hearing testimony, the transcript of which is included in the record.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  The Board also finds that no additional development for medical opinions or examinations is necessary.  A VA examination was obtained in February 2011, after which an addendum opinion was obtained in November 2013, which adequately answers the medical question at issue.  Evidentiary development in this matter is complete to the extent possible.  Accordingly, the Board will address the merits of the claim. 

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initially, the Board recognizes that the Veteran has a current disability of the right hip.  In May 2006, he underwent total hip replacement surgery due to established end-stage osteoarthritic deformity of the right hip.  He filed this claim shortly thereafter.  Thus, the Veteran has a current disability of the right hip.

As for in-service incurrence, the basis for the Veteran's claim is that his current right hip disability was caused by an incident in October 1978 during his tour in Germany.  He contends that he fell from a truck, approximately eight feet, landing on his hip on the asphalt below.  He reported treatment at a base hospital in Germany for a deep bruise of the hip.  The Veteran contends that this incident caused the later diagnosed right hip osteoarthritis. 

A review of the Veteran's service treatment records reveals that he both entered into service and separated from service without complaints related to his right hip.  A September 1976 clinical note shows that he had a head and neck injury following a bus accident, but there is no indication of a right hip injury.  October 1978 records from a United States Air Force Hospital (USAFH) in Wiesbaden Germany do show that the Veteran sought treatment at that time, although the incident leading up to the treatment was not described.  Moreover, these October 1978 records show that the Veteran was experiencing muscle spasms in his upper back.  There is no mention of the right hip in the October 1978 clinical notes.  Nonetheless, the Board recognizes the Veteran's report that he fell off of a truck in service and bruised his hip.

According to the Veteran's 2009 hearing testimony, he first sought treatment for his hip from a family physician in 1980, the records of which are unavailable.  He confirmed that he did not have any additional treatment until 2004.  Records from a private physician in February 2005 show that he was experiencing end-stage degenerative changes of the right hip at that time and surgery was recommended.  There is no indication of a cause for this disability in these brief private records.  A memorandum to the file confirms that the Veteran's first VA treatment at the Durham VA Medical Center (VAMC) was in March 2005.  VA X-rays at that time confirmed severe end-stage osteoarthritic deformity of the right hip.  February 2006 X-rays showed severe degenerative joint disease of the right hip.  In May 2006, the Veteran underwent total hip replacement.  The notes surrounding this surgery confirm the Veteran's reports at that time that he had been experiencing right hip pain for the prior two years.

In February 2011, the Veteran underwent a VA examination.  The VA examiner recognized the Veteran's report of a 1978 in-service incident during which he fell from a truck approximately eight feet injuring his hip.  The Veteran reported ongoing symptoms involving the right hip, to include a period of numbness he experienced the month prior to examination.  At the time of examination, the Veteran was relying on a cane for ambulation and heavily favoring the right hip.  Tenderness, pain, weakness, abnormal motion and guarding of movement were noted.  As to causation, the examiner reported that there was no basis for finding that the right hip condition was caused by military service, because the data was not present to draw a conclusion.  Following the Board's remand, the VA examiner provided an addendum opinion taking into account the Veteran's report of in-service bruising of the right hip.  The examiner noted that the Veteran reported no complaints of hip pain at the time of separation, which is indicative of an acute soft tissue injury that resolved without any apparent sequelae.  Moreover, the record confirms that many years passed between the reported in-service fall and any post-service treatment.  During 2006 treatment, in fact, the Veteran reported that the pain began two years prior, approximately  twenty-five years following his separation from active service.  The VA examiner found that the incident reported by the Veteran was not a chronic condition, but instead an acute injury with resolution and with no apparent symptomology at his discharge in 1979.  The examiner specifically noted that there is no indication that the Veteran's fall in the military caused a hip problem.  The examiner further found that there is no indication of chronicity of the right hip condition, confirmed as osteoarthritis in 2005, that can be concluded to have been due to military service.  Therefore, the examiner concluded, it is less likely than not that the present right hip disorder was caused by the fall during military service or is otherwise due to military service.

The Veteran's primary theory of entitlement to service connection for his right hip disability is premised on an allegation that the symptoms of pain in-service following a fall off of a truck have continued since service and ultimately culminated in the degenerative joint disease diagnoses of the right hip, which led to his total hip replacement.  The Veteran is essentially claiming that presumptive service connection is warranted for arthritis as a chronic disability under 38 C.F.R. § 3.307 and § 3.309, or that the chronic disability was shown in service and has continued ever since.  However, for a chronic disease under 3.309(a), such as arthritis, to be "shown as such in service" it must be "clearly diagnosed beyond legitimate question."  Walker, 708 F.3d at 1339.  As noted above, there is no basis to conclude that arthritis was clearly noted in service.  The service treatment records are devoid of evidence of any right hip disorder.  While the Veteran has reported an incident that caused him pain in service, an observation of pain is not a notation of an arthritis disability.  In this case, the first notation of arthritis was in the private physician's February 2005 clinical notes, more than twenty-five years after service.  There is, therefore, no basis for a finding that arthritis of the right hip was manifested within one year after the Veteran's discharge from service or a finding that arthritis of the right hip was noted in service and has continued ever since.  

However, the Veteran may still establish service connection for the right hip by showing that the disability is at least as likely as not related to service (including due to the in-service fall reported by the Veteran).  

While there are private and VA treatment records of record which document the Veteran's ongoing right knee treatment since 2005, with reports of symptoms in 2004, the medical evidence that addresses the etiology of the Veteran's right hip disability is limited to the February 2011 VA examination report and November 2013 addendum.  The VA examiner, a VA Physician's Assistant, reviewed the evidence of record, interviewed and physically examined the Veteran, and properly supported the opinion provided.  The examiner's opinion considered the Veteran's account of an in-service fall off of a truck with right hip bruising.  The examiner, however, stated that the right hip was reported as free from symptoms by the time of the Veteran's separation from service, and right hip disability did not manifest until many years later.  Thus, the examiner found that right hip osteoarthritis was less likely than not incurred during the Veteran's active service.  

In sum, the record does not contain any competent evidence that the Veteran's currently diagnosed right hip disorder was present in service or manifested during the Veteran's first post-service year.  In fact, there is no post-service medical evidence related to the Veteran's right hip until 2005, more than twenty-five years after the Veteran's 1979 discharge.  Such a long interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, a VA examiner, following a review of the Veteran's pertinent history, physical examination of the Veteran, and in an interview with the Veteran that clearly recognized the Veteran's alleged in-service symptoms, concluded that the Veteran's right hip disability is not related to his active service, to include his in-service fall from a truck.  

The Board has also considered the Veteran's own statements and his belief that his current right hip disability was incurred in service.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to diagnose arthritis or to provide an opinion linking his arthritis to the in-service injury or symptoms.  
The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.


ORDER

Service connection for a right hip disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


